Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-14 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, drawn to a kit comprising a composition comprising a styrenic block copolymer and an alkane and a composition comprising a dimethicone and an alkane in the reply filed on June 15, 2022 is acknowledged.
Applicant’s election without traverse of the species “where the first and second alkanes are the same” is acknowledged.
Claims 2 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1 and 3-14 as filed on June 15, 2022 are pending and under consideration to the extent of the elected species, e.g., the first alkane is the same as the second alkane.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 23, 2021, June 16, 2021 and February 15, 2022 were considered.

Specification
The use of the trademarks such as Kraton® G1650 (e.g., paragraph [0042]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3:  “a same alkane” is properly “the same alkane”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the composition consists (only) of the at least one low viscosity dimethicone, the second alkane, and optionally one or more excipients or adjuvants.  The instant specification at paragraphs [0081]-[0082] and [1016]-[0107] states excipients or adjuvants may include, e.g., preservatives, surfactants, thickeners, …, etc.  Because the “consists of” transitional phrase “excludes any element, step, or ingredient not specified in the claim” (MPEP 2111.03 II) and the optional excipients / adjuvants open the claim, claim 10 recites two incompatible embodiments and the metes and bounds of the claim cannot be ascertained and the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (US 2017/0189295, published July 6, 2017).
Regarding claims 1, 3-5, 7, 8 and 10-13
Bernard teach makeup removing compositions comprising at least one low viscosity silicone / polydimethylsiloxane (dimethicone) having a viscosity of less than about 350 cSt and optionally further comprising solvents chosen from alkanes such as isododecane (C12, second alkane) (title; abstract; paragraph [0030]; claims).  Bernard further teach a cosmetic skin-tightening composition comprising 25% of 12.1 wt% ~= 3.025 wt% hydrogenated styrene / butadiene copolymer and 38.3 wt% isododecane (first alkane) (paragraph [0079], Table 1).  The tightening composition does not comprise dimethicone and does not comprise polyalkenes (Table 1).
Regarding the recitation of a kit in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because Bernard anticipate the compositions claimed, the compositions possessed by Bernard are a kit.

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2017/0189295, published July 6, 2017).
	The teachings of Bernard have been described supra with regard to the anticipation of claims 1, 3-5, 7, 8 and 10-13.  Claims 1, 3-5, 7, 8 and 10-13 are therefore also obvious over Bernard.
	Bernard further teach the at least one low viscosity silicone / polydimethylsiloxane (dimethicone) having a viscosity of less than about 350 cSt is present in the composition in an amount of at least about 20 wt% (claim 1; also paragraphs [0028], [0069]).  
	Regarding claim 9, because the amounts taught by Bernard do not fall entirely within the claimed range and are not considered to disclose the claimed range with sufficient specificity anticipation cannot be found.  See MPEP 2131.03.   However, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2017/0189295, published July 6, 2017) as applied to claims 1, 3-5 and 7-13 above, and further in view of Bernard et al. ‘321 (US 2017/0189321, published July 6, 2017) and Bernard ‘140 (WO 2010/026140 A1, published March 11, 2010).
The teachings of Bernard have been described supra.
Bernard further teach the additional solvents present in an amount up to about 10 wt% (paragraphs [0030]-[0031]).  
	Bernard do not teach 30 to 90 wt% of the second alkane as required by claim 6.
This deficiency is made up for in the teachings of Bernard ‘321 and Bernard ‘140.
Bernard ‘321 teach skin-tightening compositions comprising at least one thermoplastic elastomer inclusive of styrene-butadiene copolymers and further comprising solvents inclusive of volatile organic solvents inclusive of volatile C8 to C16 hydrocarbon oils (abstract; paragraphs [0068]-[0074], [0097]-[0104]; Table 1; claims).
	Bernard ‘140 teaches makeup removing compositions comprising from 2 to 90 wt% of at least one volatile linear C7-C17 alkane; these alkanes improve makeup-removing efficiency (abstract; page 2, lines 8-11 and 29-37; page 8, lines 9-13; Examples; claims).  The compositions may further comprise from 0.1 to 90 wt% additional oils or organic solvents inclusive of isododecane or/and silicone oils such as PDMS that is liquid at ambient temperature (low viscosity) (page 8, line 15 through page 11, line 37; in particular, page 8, line 39 and page 10, lines 29-30).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the makeup removing compositions of Bernard to further comprise from 2 to 90 wt% of at least one volatile linear C7-C17 as taught by Bernard ‘140 because these alkanes improve makeup-removing efficiency.  To the extent that the elected embodiment is the same alkane, it would also have been obvious to modify the skin-tightening composition of Bernard to comprise solvents inclusive of volatile C8 to C16 hydrocarbon oils as taught by Bernard ‘321 because such solvents are taught as suitable for skin-tightening compositions comprising styrene-butadiene copolymers.  Thus, the respective compositions may comprise the same alkane(s).

Claims 1, 3-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2017/0189295, published July 6, 2017) as applied to claims 1, 3-5 and 7-13 above, and further in view of Nichols (US 6,010,709, published January 4, 2000).
The teachings of Bernard have been described supra.
	Bernard do not specifically teach separate plastic or glass jars, tubes or bottles as required by claim 14.
This deficiency is made up for in the teachings of Nichols.
	Nichols teaches a kit comprising a cosmetic composition and a cosmetic removing composition (abstract).  The cosmetic is contained in a bottle (column 6, lines 29-31 and 47-52; column 7, lines 11-13).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the makeup removing composition(s) and the cosmetic skin tightening composition of Bernard in separate bottles as taught by Nichols in order to form a kit and for the convenience thereof.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633